Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 10 December 2020, to the Original Application, filed 23 June 2020.

2. 	Claims 1-20 are allowed.



Reasons for Allowance

3. 	Claims 1-20 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 9, and 20.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… based on receiving a second request for selecting a document among the plurality of documents, obtaining the summary information of the document based on the keyword included in the first request by inputting the document to a neural network model trained to obtain the summary information of the document; and
providing the summary information of the document to an electronic device,
wherein the first request and the second request correspond to a first user input and a second user input received through the electronic device, respectively,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Zhang (U.S. Publication 2006/0036596 A1) discloses summarizing a document.
	- Carter (U.S. Publication 2009/0193350 A1) discloses supporting document navigation on mobile devices using segmentation and keyphrase summarization.
	- Nakao (U.S. Patent 6,205,456 B1) discloses summarization methods.
- Sumita (U.S. Patent 5,907,841) discloses document detection with improved document detection efficiency.


6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  



/LAURIE A RIES/Primary Examiner, Art Unit 2176